UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1999



WINDSOR COAL COMPANY,

                Petitioner,

          v.


EDGAR J. HUGGINS; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(06-0710-BLA)


Submitted:   May 30, 2008                    Decided:   June 25, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY PLLC, Morgantown, West
Virginia, for Petitioner. Stephen A. Sanders, APPALACHIAN CITIZENS
LAW CENTER, Whitesburg, Kentucky; Gregory F. Jacob, Solicitor of
Labor, Patricia M. Nece, Jeffrey S. Goldberg, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Windsor Coal Company seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

award of black lung benefits on a claim filed by Edgar J. Huggins

pursuant to 30 U.S.C. §§ 901-945 (2000).   Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error. Accordingly, we deny the

petition for review for the reasons stated by the Board.   Windsor

Coal Co. v. Huggins, No. 06-0710-BLA (B.R.B. Aug. 15, 2007).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -